Citation Nr: 0831084	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-37 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to June 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.

The veteran seeks entitlement to an increased rating for 
hypothyroidism, currently evaluated as 10 percent disabling 
pursuant to 38 U.S.C.A. § 4.119, Diagnostic Code 7903 (2007).  
Under these diagnostic criteria, a 30 percent evaluation is 
warranted for hypothyroidism with fatigability, constipation, 
and mental sluggishness.  

Review of the claims folder reveals that the veteran 
underwent a VA compensation and pension (C&P) miscellaneous 
endocrine diseases examination in February 2006.  At that 
time, her claims folder was not available for review.  The 
examiner reported that diagnostic and clinical studies 
revealed that the veteran's thyroid profile was within normal 
limits.  In pertinent part, the veteran was diagnosed with 
status post thyroid surgery for thyroid cancer and 
hypothyroidism in past, but presently euthyroid.  The Board 
notes that the term euthyroid is defined as having a normally 
functioning thyroid gland.  See Dorland's Illustrated Medical 
Dictionary 588 (28th ed. 1994).  

At this juncture, the Board also notes that service 
connection was subsequently established for papillary 
carcinoma of the thyroid gland.  A 100 percent evaluation was 
assigned effective October 20, 2005 and a noncompensable 
evaluation was assigned from August 1, 2006, pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7914 (2007).  

A voluminous amount of private medical records were obtained 
after the veteran's February 2006 VA C&P examination.  These 
records indicate that the veteran underwent a total 
thyroidectomy in October 2005 and by December 2005, labs 
showed her to be euthyroid.  See records from Martin Army 
Community Hospital.  A March 2006 letter from Dr. S.B. 
Leichter also reports that the veteran was euthyroid; that 
her TSH (thyroid stimulating hormone) was 0.35; that 
treatment was continuing; and that she would be checked again 
in four months.  

The veteran reports that she is still gaining weight, that 
she is constantly tired and sleepy, and that she is always 
constipated.  See October 2006 notice of disagreement (NOD); 
December 2006 VA Form 9.  

When a veteran claims that her condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The VA 
C&P miscellaneous endocrine diseases examination is now over 
two years old.  In light of the foregoing, and taking into 
consideration the veteran's contentions, fundamental fairness 
warrants a more contemporaneous VA C&P examination for the 
purpose of ascertaining the current severity of her service-
connected hypothyroidism.  The veteran is hereby notified 
that it is her responsibility to report for any scheduled 
examination and to cooperate in the development of the case, 
as the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2007).

The Board notes that during the pendency of the veteran's 
appeal, the Court of Appeals for Veterans' Claims issued a 
decision regarding the notice requirements associated with 
claims for increased ratings.  More specifically, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the September 2006 rating decision 
that is the subject of this appeal, the veteran was advised 
that she needed to submit evidence showing that her service-
connected hypothyroidism had increased in severity.  See 
February 2006 letter.  This notice, however, did not 
completely comply with the notice requirements as outlined in 
Vazquez-Flores v. Peake.  Therefore, the RO/AMC should send 
appropriate notice that complies with this recent decision.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for her claim for 
increased rating in excess of 10 percent 
for service-connected hypothyroidism, as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This notice must 
specifically advise the veteran (1) that 
she may submit evidence showing the 
effects of the worsening or increase in 
severity upon her "employment and daily 
life;" (2) that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (3) 
of the types of medical and lay evidence 
that she may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

2.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current severity of her service-
connected hypothyroidism.  The claims 
files should be made available to the 
physician for review.  All indicated 
tests and studies should be undertaken.  
The examiner is asked to review the 
relevant medical history and note that 
review in the report.  All symptomatology 
attributable to the disability should be 
noted in the examination report.  The 
examiner should offer a rationale for any 
conclusion in a legible report.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


